Exhibit12.01 SCANA CORPORATION CALCULATION OF RATIOS FOR THE YEAR ENDED DECEMBER 31, 2008 (Dollars in Millions) CALCULATION OF BOND RATIO: Net earnings (1) $ 821.8 Divide by annualized interest charges on: Bonds outstanding under SCE&G's bond indenture dated April 1, 1993 (Mortgage) $ 147.4 Other indebtedness (1) 1.7 Total annualized interest charges 149.1 Bond Ratio 5.51 (1)As defined in the Mortgage. CALCULATION OF PREFERRED STOCK RATIO: Net earnings (2) $ 265.8 Divide by annualized interest charges on: Bonds outstanding under SCE&G's mortgage bond indentures $ 147.4 Preferred dividend requirements 7.2 Total annualized interest charges 154.6 Preferred Stock Ratio 1.72 (2)As defined under SCE&G's Restated Articles of Incorporation. CALCULATION
